 

,,_‘

Case 15-10468-BLS Doc 43 Filed 10/15/18 Page 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE:
} Case No: 15-10468 BLS
John S. Benson, }
Loretta J. Benson, } Chapter 13
Debtor(s) }
} REF DI #:
()RDER

AND NOW, TO WIT, this /b /day of ' /`@¢/ 2018, after notice and no
responses having been filed to the Objection to the Stale Claim of Army & Air Force Exchange
Services filed in the Bankruptcy Court’s Claims Register as Claim #5.

IT IS ORDERED, Claim #5, shall be deemed stale and disallowed

?\M@»Ma?-LM

"~»-..»4

U.S. BANKRUPTCY COURT JUDGE

 

 

